           Case 2:20-cv-05423-SRC-CLW Document 12 Filed 10/14/20 Page 1 of 5 PageID: 62




                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


                                                          :
           RICHARD H. BLUM, M.D.,                         :
                                                          :
                                        Plaintiff,        :
                                                          :
                              v.                          :    CASE NO. 2:20-cv-05423-SRC-CLW
                                                          :
                                                          :
           POSITIVE PHYSICIANS INSURANCE                  :
           COMPANY, JOHN DOES 1-5, and JANE               :
           DOES 1-5, FICITIOUS NAMES WHOSE                :    ANSWER TO COUNTERCLAIM
           PRESENT IDENTITIES ARE UNKNOWN,                :
                                                          :
                                        Defendants.       :
                                                          :
                                                          :


                   Plaintiff, Richard H. Blum, M.D. (hereinafter “Dr. Blum”) by and through his attorneys,

           Brach Eichler L.L.C., hereby answers Positive Physicians Insurance Company’s (“PPIC”)

           Counterclaim as follows:

                         1.    No allegations are contained in this paragraph.

                         2.    Admitted.

                         3.    Admitted as to what PPIC seeks, denied that PPIC is entitled to same.

                         4.    Admitted as to what PPIC seeks, denied that PPIC is entitled to same.

                         5.    Admitted this court possesses subject matter jurisdiction of the Complaint

                 and Counterclaim.

                         6.    Admitted.

                         7.    Dr. Blum leaves PPIC to its proofs.

                         8.    Admitted.



                                                         -1-
BE:11268303.1/BLU109-277971
           Case 2:20-cv-05423-SRC-CLW Document 12 Filed 10/14/20 Page 2 of 5 PageID: 63




                         9.      Dr. Blum reiterates all prior responses to PPIC’s Counterclaim as if fully set

                 forth herein.

                         10.     Admitted.

                         11.     Admitted as to what the malpractice lawsuit alleges. Denied that those

                 allegations are true.

                         12.     Admitted.

                         13.     Denied.

                         14.     Admitted as to what is contained in the document but Denied it was sent to

                 PPIC.

                         15.     Dr. Blum reiterates all prior responses to PPIC’s Counterclaim as if fully set

                 forth herein.

                         16.     Admitted.

                         17.     Admitted.

                         18.     Admitted.

                         19.     Admitted.

                         20.     Admitted.

                         21.     Admitted.

                         22.     Admitted.

                         23.     Admitted.

                         24.     Dr. Blum reiterates all prior responses to PPIC’s Counterclaim as if fully set

                 forth herein.

                         25.     Denied.

                         26.     Denied.



                                                           -2-
BE:11268303.1/BLU109-277971
           Case 2:20-cv-05423-SRC-CLW Document 12 Filed 10/14/20 Page 3 of 5 PageID: 64




                         27.     Denied.

                         28.     Denied.

                         29.     Denied.

                         30.     Denied.

                         31.     Dr. Blum leaves PPIC to its proofs.

                         32.     Dr. Blum leaves PPIC to its proofs.

                         33.     Denied.

                         34.     Denied.

                         35.     Denied.

                         36.     Dr. Blum reiterates all prior responses to PPIC’s Counterclaim as if fully set

                 forth herein.

                         37.     Admitted as to what PPIC seeks, denied that PPIC is entitled to same.

                         38.     Admitted.

                         39.     Admitted.

                         40.     Admitted.

                         41.     Denied.

                         42.     Denied.

                         43.     Denied.

                         44.     Denied.

                         45.     Denied.

                         46.     Denied.

                         47.     Denied.

                         48.     Denied.



                                                           -3-
BE:11268303.1/BLU109-277971
           Case 2:20-cv-05423-SRC-CLW Document 12 Filed 10/14/20 Page 4 of 5 PageID: 65




                         49.    Denied.

                         50.    Denied.

                   WHEREFORE, Dr. Blum demands dismissal of the Counterclaim in its entirety,

           together with an award for attorneys’ fees and costs associated with defense of the Counterclaim,

           and further seeks all other relief both in law and equity that this Court deems just, to include a

           determination of law in favor of Dr. Blum.

                                            AFFIRMATIVE DEFENSES

                                          FIRST AFFIRMATIVE DEFENSE

                   PPIC fails to state a claim upon which relief can be granted.

                                        SECOND AFFIRMATIVE DEFENSE

                   Dr. Blum complied with all of his obligations under all applicable regulations and/or

           statutes.

                                          THIRD AFFIRMATIVE DEFENSE

                   PPIC is barred from recovery against Dr. Blum to the extent the doctrines of waiver,

           estoppel, laches and/or release apply.

                                       FOURTH AFFIRMATIVE DEFENSE

                   PPIC’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                          FIFTH AFFIRMATIVE DEFENSE

                   PPIC is not entitled to recovery as it has sustained no harm by reason of Dr. Blum’s

           actions.

                                          SIXTH AFFIRMATIVE DEFENSE

                   Dr. Blum has committed no wrong against PPIC.

                                       SEVENTH AFFIRMATIVE DEFENSE

                   PPIC breached the insurance contract between the Parties.

                                                          -4-
BE:11268303.1/BLU109-277971
           Case 2:20-cv-05423-SRC-CLW Document 12 Filed 10/14/20 Page 5 of 5 PageID: 66




                                       EIGHTH AFFIRMATIVE DEFENSE

                   Dr. Blum reserves the right to plead additional defenses or causes of action that may be

           discerned through discovery.

                                                       BRACH EICHLER L.L.C.


                                                       By: s/ Anthony M. Juliano, Esq.____________
                                                           Keith J. Roberts
                                                           Anthony M. Juliano
                                                           101 Eisenhower Parkway
                                                           Roseland, New Jersey 07068
                                                           Telephone No. (973) 228-5700
                                                           Attorneys for Plaintiff, Richard H. Blum, M.D.

           Dated: October 14, 2020




                                                         -5-
BE:11268303.1/BLU109-277971
